Citation Nr: 0202645	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Restoration of service connection for nonspecific arthralgias 
with a secondary depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1982 to May 
1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which severed service connection for nonspecific 
arthralgias due to an undiagnosed illness and for a 
depressive disorder secondary to the nonspecific arthralgias.  

The Board also notes that in a Written Brief Presentation 
submitted to the Board in February 2002, the veteran's 
representative raised the issue of entitlement to service 
connection for fibromyalgia.  This matter is referred to the 
RO for appropriate action, to include consideration of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), which amends subsection 
(a) of 38 U.S.C. § 1117, and expands "chronic disability 
resulting from an undiagnosed illness" to include "[a] 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms."  


FINDINGS OF FACT

1.  Evidence clearly and unmistakably establishing that the 
veteran does not have nonspecific arthralgias due to an 
undiagnosed illness was not of record at the time of the July 
2000 rating decision severing service connection for 
nonspecific arthralgias.  

2.  Service connection for a depressive disorder resulting 
from the nonspecific arthralgias was severed in the July 2000 
rating decision on the basis that the nonspecific arthralgias 
were not service connected.  



CONCLUSION OF LAW

The requirements for severing service connection for 
nonspecific arthralgias with a secondary depressive disorder 
were not met at the time of the July 2000 rating decision 
severing service connection for these disabilities.  38 
U.S.C.A. §§ 1110, 1117 (West Supp. 2001); 38 C.F.R. §§ 3.105, 
3.310(a), 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's active service included service in the Persian 
Gulf.  The veteran was found to have nonspecific arthralgias 
on a VA examination in February 1997.  The impression on a VA 
examination in September 1997 included arthralgias of 
questionable etiology.  

In an October 1997 rating decision, the veteran was granted 
service connection on a presumptive basis for nonspecific 
arthralgias involving the knees, shoulders, elbows, hands, 
wrists, and chest wall due to an undiagnosed illness.  

A June 1998 statement from Russell A. Ross, M.D., indicates 
that the veteran had arthralgias due to emotional stress and 
extensive bending.  

Various clinical records from Piedmont Internal Medicine 
document the veteran's treatment for joint pain.  A clinical 
record, dated in August 1998, notes the veteran's reported 
history of arthralgias upon returning from the Persian Gulf.  
A clinical record, dated in September 1998, notes the report 
that the veteran was still having myalgias and arthralgias, 
which appeared to be constant.  Furthermore, physical labor 
exacerbated the veteran's symptoms.  The examiner's 
impression was question of fibromyalgia.  Subsequent clinical 
records, dated in February and July 1999, reflect the 
veteran's continued complaints of joint pain, with 
assessments for fibromyalgia.  

On VA examination in July 1999, the examiner noted that the 
veteran had an intermittent history of arthralgias of the 
joints, which he did not believe was due to any specific 
orthopedic injury.  He indicated that the veteran's joint 
pain could be more of a systemic problem such as fibromyalgia 
or something linked to depression.  

On VA examination in August 1999, the veteran was diagnosed 
with a depressive disorder due to his medical disabilities.  
In a September 1999 rating decision, the veteran was granted 
service connection for a depressive disorder as secondary to 
his service-connected nonspecific arthralgias.  

A clinical record of Geneva L. Hill, M.D., dated in February 
2000, reflects an impression of probable fibromyalgia for six 
years with polyarthralgias, myalgias, flu-like symptoms, 
malaise and fatigue, as well as sleep dysfunction.  A 
subsequent statement from Dr. Hill, dated in June 2000, notes 
that the veteran had severe fibromyalgia and that its cause 
was unknown.  She indicated that it was well documented that 
symptoms usually started after a stressful event, and that it 
was certainly possible that the fibromyalgia developed after 
the veteran's stressful events in service.  

A letter from a VA registered nurse, also dated in June 2000, 
reflects her opinion that the veteran's ensuing diagnosis of 
fibromyalgia should not rule out service connection per se, 
as the cause was unknown, and trauma could trigger the 
disability.  

A statement from S.T. Burnett, M.D., of Piedmont Internal 
Medicine of Greenwood, dated in August 2000, reflects his 
opinion that while he did diagnose the veteran with 
fibromyalgia, this diagnosis may not be correct.  
Additionally, Dr. Burnett reported that the exact etiology of 
the veteran's complaints was still unknown since the 
underlying cause of fibromyalgia was poorly understood.  Dr. 
Burnett noted that it was impossible to say that the 
veteran's disability and current complaints were not the 
result of service activity.  Furthermore, if the diagnosis 
was indeed fibromyalgia, then the etiology of the veteran's 
complaints was more uncertain then if the veteran were to 
carry another diagnosis.  

Dr. Burnett concluded by noting that before severance of 
service connection was completed, he would certainly 
recommend a full evaluation by a physician who had plenty of 
experience with fibromyalgia and also with Gulf War Syndrome.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303.  

Service-connected compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis. Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117(a) (West Supp. 2001); 38 
C.F.R. § 3.317 (2001).

By interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  66 FR 56614-56615 (Nov. 9, 2001). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).   

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous (CUE), and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997).  In this respect, the 
application of CUE standards, does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, at 480.

A change in diagnosis may be accepted as a basis for 
severance if the examining physician or physicians or other 
qualified medical authority certifies that in light of all 
the accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).  

The RO severed service connection for nonspecific arthralgias 
on the basis that they were due to fibromyalgia rather than 
an undiagnosed illness.  It severed service connection for a 
depressive disorder secondary to the nonspecific arthralgias 
on the basis that the nonspecific arthralgias were not 
service connected.

Although the evidence added to the record since the decision 
granting service connection for nonspecific arthralgias due 
to an undiagnosed illness includes evidence indicating that 
the veteran's arthralgias are due to stress or fibromyalgia, 
the evidence does no more than indicate that the arthralgias 
are probably due to a diagnosed disorder.  In this regard, 
the Board notes that the impressions have included question 
of fibromyalgia and probable fibromyalgia.  The July 1999 VA 
examiner only indicated that the veteran's joint pain could 
be due to fibromyalgia.   Dr. Burnett diagnosed fibromyalgia 
but has stated that this diagnosis may be incorrect.  
Moreover, the record contains no certification by a qualified 
medical authority that in light of all the accumulated 
evidence, the attribution of the veteran's arthralgias to an 
undiagnosed illness is clearly erroneous.  In sum, evidence 
clearly and unmistakably establishing that the veteran's 
arthralgias are not due to an undiagnosed illness was not of 
record at the time of the decision severing service 
connection.  Therefore, restoration of service connection is 
in order.

Since service connection for the depressive disorder 
secondary to the nonspecific arthralgias was severed on the 
basis that the nonspecific arthralgias were not service 
connected, restoration of service connection for the 
depressive disorder is also in order. 


ORDER

Restoration of service connection for nonspecific arthralgias 
with a secondary depressive disorder is granted, from the 
effective the date of the severance.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

